279 S.W.3d 239 (2009)
STATE of Missouri, Respondent,
v.
Jason VARN, Appellant.
No. ED 90381.
Missouri Court of Appeals, Eastern District, Division Two.
March 24, 2009.
Tim Braun, St. Charles, MO, for Appellant.
Christopher Koster, Jayne T. Woods, Jefferson City, MO, for Respondent.
*240 Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jason Varn appeals from the trial court's judgment and sentence after a jury found him guilty of driving while intoxicated. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).